     Case 2:12-cv-02336-JWB-KGG Document 13 Filed 02/03/20 Page 1 of 2




             United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

NECA-IBEW PENSION TRUST PLAN,
DERIVATIVELY ON BEHALF
OF NOMINAL DEFENDANT
SPRINT NEXTEL CORPORATION,

                   Plaintiff,

v.                                               Case No: 12-2336-JWB

DANIE. R. HESSE,
ROBERT R. BENNETT,
GORDON M. BETHUNE,
LARRY C. GLASSCOCK,
JAMES H. HANCE, JR.,
V. JANET HILL,
FRANK IANNA,
SVEN-CHRISTER NILSSON,
WILLIAM R. NUTI,
RODNEY O’NEAL,
SPRINT NEXTEL CORPORATION,

                   Defendants,


                      JUDGMENT IN A CIVIL CASE
☐    Jury Verdict. This action came before the Court for a jury trial. The issues have been
     tried and the jury has rendered its verdict.

☒    Decision by the Court. This action came before the Court. The issues have been
     considered and a decision has been rendered.

     Pursuant to the Memorandum and Order filed on February 3, 2020, in lead case No. 12-
     2242, this action is DISMISSED for failure to state a claim upon which relief can be
     granted.
     Case 2:12-cv-02336-JWB-KGG Document 13 Filed 02/03/20 Page 2 of 2




__February 3, 2020________              TIMOTHY M. O’BRIEN
    Date                                CLERK OF THE DISTRICT COURT

                                        by: ___s/ Joyce Roach_____________
                                               Deputy Clerk
